Citation Nr: 0325622	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-13 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic degenerative joint disease of 
the left ankle.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinea versicolor

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to June 
1992.  He served in the Southwest Asia Theater of Operations 
from December 25, 1990, to May 4, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for post-traumatic degenerative joint disease of 
the left ankle and for tinea versicolor of the upper back and 
assigned a 10 percent disability rating for each disorder, 
effective from April 20, 1995.  This case also comes before 
the Board on appeal from an April 2000 rating decision, which 
denied the appellant's claim of entitlement to service 
connection for PTSD.

This case was before the Board previously in December 2000 
when it was remanded for additional development.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for tinea versicolor and entitlement to 
service connection for PTSD will be addressed in the REMAND 
portion of this decision.

In an April 2003 statement, the appellant indicated that he 
wanted his claims of entitlement to service connection for 
fatigue, hypertension, a left knee disability, and tinnitus 
sent to the Board; however, none of these issues are 
currently on appeal, having been denied by the RO in April 
2000.  No appeal of these issues was perfected.  To the 
extent that the appellant is seeking to re-open these claims, 
they are referred to the RO for appropriate development.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

3.  Since April 1995, the appellant's service-connected post-
traumatic degenerative joint disease of the left ankle has 
been manifested by no more than moderate limitation of 
motion.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for service-connected post-traumatic degenerative joint 
disease of the left ankle have not been met at any time since 
the effective date of the grant of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5271 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that in April 1991, the 
appellant injured his left ankle while playing basketball.  
The appellant was diagnosed with a third degree sprain.  His 
ankle was placed in a splint and casted for two weeks, and he 
was provided with crutches for ambulation.  X-ray examination 
of the appellant's ankle showed no fracture or significant 
soft tissue abnormality.  The appellant subsequently 
underwent physical therapy.  At the appellant's May 1992 
separation examination, his feet and lower extremities were 
evaluated as normal.

At an August 1995 VA general medical examination, the 
appellant reported that he had sprained his left ankle in 
1991.  The examination report notes complaints of pain in the 
right [sic] ankle and a diagnosis of post traumatic right 
[sic] ankle degenerative joint disease.

At a June 1999 VA joints examination, the appellant 
complained of severe discomfort on the lateral aspect of the 
left ankle associated with occasional loss of balance.  He 
stated that the discomfort radiated to the left calf and 
distal leg.  The appellant reported that he did not take any 
medication for the pain.  The examiner noted that the 
appellant had been treated at a VA facility in April 1999 and 
that an x-ray examination had been ordered.  The appellant 
reported that the pain was aggravated by jumping, prolonged 
standing, climbing stairs, and driving a car.  The pain was 
relieved by elevation of the leg and by keeping weight off of 
it.  The examiner noted that the appellant did not have 
additional limitation due to flare-ups.  The appellant did 
not report recent episodes of dislocation or recurrent 
subluxation.  The range of motion of the appellant's left 
ankle was dorsiflexion to zero degrees and plantar flexion to 
30 degrees.  The appellant did not have pain on motion.  The 
appellant did not have additional limitation during flare-ups 
or due to pain, fatigue, weakness, or lack of endurance.  
There was not objective evidence of painful motion on all 
movements of the left ankle.  There was one centimeter of 
edema of the left ankle.  There was no redness or heat.  
There was no instability, guarding of movement, or abnormal 
movements of the left ankle.  There was mild tenderness to 
palpation on the left ankle lateral malleolus.  The appellant 
had a normal gait cycle.  X-ray examination of the 
appellant's left ankle was normal.  The examiner diagnosed 
post-traumatic left ankle degenerative joint disease.

At a May 2002 VA joints examination, the appellant complained 
of increased left ankle pain during ambulation and increased 
discomfort with standing or ascending stairs.  Pain radiated 
from the plantar heel toward the forefoot, mostly in the 
morning when he put his foot on the floor.  He occasionally 
had some warmth of the joint.  Further, his ankle 
occasionally twisted inward while he was walking.  
Approximately three times per week, the appellant treated his 
left ankle with naproxen for severe pain.  The appellant 
explained that his ankle pain was usually moderate in 
intensity but was constant.  The appellant frequently wore an 
aircast on his ankle but was not wearing one at the time of 
the examination.  There were no episodes of dislocation or 
recurrent subluxation.  The range of motion of the 
appellant's left ankle was dorsiflexion to 15 degrees and 
plantar flexion to 27 degrees.  Pain began at 27 degrees of 
plantar flexion.  There was tenderness to palpation of the 
lateral malleolus in the tibiocalcanean and fibulocalcaneal 
areas.  Talar tilt test was negative.  Anterior posterior 
drawer test was also negative.  There was no crepitation.  
The appellant ambulated with equal step length, normal 
cadence, and normal gait cycle.  No assistive device was 
used.  The examiner diagnosed history of ankle sprain.  The 
examiner added that the appellant had a history of an ankle 
sprain with subjective pain, which caused mild to moderate 
limitation of motion.  The limitation of the range of motion 
did not affect the appellant's gait cycle.  The appellant 
seemed to have equal step length with normal cadence.  No 
limping was observed.  No assistive devices were used.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003) (invalidating 38 C.F.R. § 3.159(b)(1)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).  Information means 
non-evidentiary facts, such as the veteran's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003); 
VAOPGCPREC 11-2000 (Nov. 27, 2000) (determining that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a March 2003 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim for a higher disability rating, specifically the 
criteria-marked limitation of motion of the ankle-required 
to establish such entitlement.  In a March 18, 2003 letter, 
the RO also informed the appellant that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The March 2003 SSOC also described the evidence 
that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the letter 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

As for VA's duty to assist a veteran, the appellant's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, the appellant was provided examinations in 
August 1995, June 1999, and May 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the December 
2000 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

The appellant has disagreed with the original disability 
rating assigned for his service-connected post-traumatic 
degenerative joint disease of the left ankle.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In the March 2003 SSOC provided to the appellant, the RO 
evaluated all the evidence of record in determining the 
proper evaluation for the appellant's service-connected post-
traumatic degenerative joint disease of the left ankle.  The 
RO did not limit its consideration to only the recent medical 
evidence of record and did not, therefore, violate the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
post-traumatic degenerative joint disease of the left ankle.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2003).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the 
appellant's left ankle disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2003).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  
38 C.F.R. §§ 4.40, 4.45, 4.55, 4.59 (2003); see DeLuca, 8 
Vet. App. 202; see also Johnson v. Brown, 9 Vet. App. 7 
(1996); VAOPGCPREC 36-97 (December 12, 1997).

The appellant filed his claim for service connection for his 
left ankle disability on April 20, 1995, and that was the 
effective date for the award of service connection for his 
post-traumatic degenerative joint disease of the left ankle.  
The Board will address whether he was entitled to a 
disability rating greater than 10 percent from that date.

The appellant is currently rated under Diagnostic Code 5003-
5271 for his post-traumatic degenerative joint disease of the 
left ankle.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  The 
hyphenated diagnostic code in this case indicates that 
degenerative arthritis under Diagnostic Code 5003 is the 
service-connected disorder, and limited motion of the ankle 
under Diagnostic Code 5271 is the residual condition.  Under 
Diagnostic Code 5003, degenerative arthritis is rated on the 
basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  Under Diagnostic Code 5271, a 
10 percent disability evaluation is assigned for moderate 
limitation of motion of the ankle.  A 20 percent disability 
rating under Diagnostic Code 5271 requires marked limitation 
of motion of the ankle.  The normal range of motion of the 
ankle is from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2003).  

At the June 1999 examination, the appellant showed slightly 
less than half of the complete range of motion and lacked 
only one-third of the range of motion for plantar flexion.  
At the May 2002 examination, the appellant lacked roughly 
one-third of the complete range of motion.  At that 
examination, the examiner described the appellant's 
limitation of motion of the left ankle as mild to moderate.  
The ranges of motion described by the examiners were not 
based upon any painful motion.  Based upon the ranges of 
motion demonstrated at these examinations, the Board finds 
that the appellant's left ankle disability has been 
manifested by no more than moderate limitation of motion 
since the effective date of the grant of service connection.  
The preponderance of the evidence is against a disability 
rating greater than 10 percent because the appellant does not 
meet the criteria for a higher evaluation under Diagnostic 
Code 5271.

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
Although the appellant has constant ankle pain, the Board 
finds that a 10 percent disability rating considers the 
appellant's functional loss, pain, and weakness resulting 
from his left ankle disability.  At VA examinations in 1999 
and 2002, the appellant ambulated without any assistive 
device and shown a normal gait.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
higher rating at any time since the effective date of service 
connection.


ORDER

Entitlement to a disability evaluation greater than 10 
percent for post-traumatic degenerative joint disease of the 
left ankle is denied for any time since the effective date of 
the grant of service connection.





REMAND

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating skin disorders 
such as the appellant's service connected tinea versicolor.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Compare 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2003) with 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002).  This 
amendment was effective August 30, 2002.  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), overruled in part by Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, the Board must evaluate the appellant's claim for 
an increased rating from August 30, 2002, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to August 30, 2002, VA 
cannot apply the revised regulation.  Although the appellant 
has been provided VA examinations to evaluate the severity of 
his service-connected skin disorder, none of the examinations 
were sufficient to evaluate the appellant's disability under 
the amended criteria.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to the appellant's claim of service connection 
for PTSD, the appellant has indicated that his alleged 
stressors include being separated from his unit overnight and 
being at a camp that was subjected to artillery fire during 
the Persian Gulf War.  The appellant has indicated that his 
unit was the 4th Battalion 27th Field Artillery MLRS (Multiple 
Launch Rocket System).  Because the RO did not attempt to 
corroborate the appellant's stressors with United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
and has not provided the appellant with a current VA 
examination, further development is necessary.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.

2.  The RO should request from the 
appellant a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service, 
including being separated from his unit 
and having artillery fire hit his camp.  
The appellant should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
as well as identifying information 
concerning any other individuals involved 
in the events, including their full 
names, ranks, units of assignment or any 
other identifying detail.

The appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  The RO should contact the appropriate 
Federal agency to obtain the appellant's 
service personnel records.  The desired 
records relate to appellant's active 
service during the Persian Gulf War from 
December 1990 to May 1991, including 
records pertaining to any disciplinary 
proceedings.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

4.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information that 
might corroborate the appellant's alleged 
in-service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran 
(These descriptions should be revised to 
reflect more accurately the veteran's 
report if further information is 
obtained.): (1) that the veteran was 
separated from his unit (4th Battalion 
27th Field Artillery MLRS (Multiple 
Launch Rocket System)) for approximately 
24 hours and (2) that his unit was 
subject to artillery or mortar fire.  
Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.

5.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In any event, the RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record and consider the 
decision of the United States Court of 
Appeals for Veterans Claims in Pentecost 
v. Principi, 16 Vet. App. 124 (2002) 
(holding that the supporting evidence 
need only imply that the veteran was 
personally exposed to the stressor).

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify such stressor(s) for the record 
and then schedule the appellant for a VA 
psychiatric examination, by an examiner 
other than the one who examined the 
appellant in August 1995, to determine 
whether it is "at least as likely as 
not" that the appellant has PTSD or any 
other psychiatric disorder based on such 
stressor(s).  (The term "at least as 
likely as not" does not refer to medical 
possibility, but rather means that the 
evidence both in favor and against the 
examiner's conclusion is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the conclusion as to find 
against it.)  The claims folder should be 
provided to the examiner for review.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

7.  The appellant should be afforded a VA 
examination to evaluate the severity of 
his current service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
encouraged to use the current examination 
worksheet and provide complete responses 
to all inquiries.  (A new examination is 
required because of revisions to the 
rating criteria and the worksheet.)  At a 
minimum, the examiner should specify if 
any exposed areas (head, face, neck, and 
hands) are affected and the PERCENT OF 
EXPOSED AREAS that is affected and 
specify the PERCENT OF THE ENTIRE BODY 
that is affected.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, including the old and the amended 
rating criteria for skin disorders, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



